UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                              20 Cr. 281 (KPF)

SOULEYMANE BALDE,                                         ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

       The conference scheduled for May 17, 2021, at 11:30 a.m. will proceed

by telephone. At the specified date and time, the parties shall call (888) 363-

4749 and enter access code 5123533#. Please note, the conference line will

not be available before 11:30 a.m.

      SO ORDERED.

Dated: May 13, 2021
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
